Citation Nr: 1134983	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-44 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for flat feet.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a right leg disorder.

5.  Entitlement to service connection for flat feet.

6.  Entitlement to service connection for a heart disorder.

7.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Walter E. Suttle


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The Board notes that the issue of entitlement to service connection for a back disorder was denied in a June 2007 Board decision.  However, that decision involved the cervical spine.  The Veteran has indicated that he is claiming a low back disorder presently.  See July 2011 BVA Transcript, page 33.  As such, the claim is a new claim, not a new and material evidence issue.

The issues of entitlement to service connection for a right leg disorder, flat feet, a heart disorder, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  An unappealed June 2007 Board decision denied service connection for a right leg disorder. 

2.  The evidence pertaining to the Veteran's right leg disorder received subsequent to the June 2007 Board decision was not previously received, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  

3.  An unappealed June 2007 Board decision denied service connection for flat feet.

4.  The evidence pertaining to the Veteran's flat feet received subsequent to the June 2007 Board decision was not previously received, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  

5.  An unappealed June 2007 Board decision denied service connection for a heart disorder. 

6.  The evidence pertaining to the Veteran's heart disorder received subsequent to the June 2007 Board decision was not previously received, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2007 Board decision that denied service connection for a right leg disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010). 

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a right leg disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 

3.  The June 2007 Board decision that denied service connection for flat feet is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).  

4.  New and material evidence has been received to reopen the Veteran's claim for service connection for flat feet.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 

5.  The June 2007 Board decision that denied service connection for a heart disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010). 

6.  New and material evidence has been received to reopen the Veteran's claim for service connection for a heart disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen Claims for Entitlement to Service Connection for a Right Leg Disorder, Flat Feet, and a Heart Disorder

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claims, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that these claims were denied in a June 2007 Board decision.  In general, Board decisions are final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

In this case, the Veteran's service treatment records have been lost and the Veteran's claims file has been rebuilt.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a heightened duty in a case where the service treatment records are presumed destroyed). 

The evidence received since the Board's June 2007 denial includes VA treatment records and lay evidence, to include personal hearing testimony.  This evidence is new because it was not previously associated with the claims file.  The evidence is also material because a reasonable possibility of substantiating the Veteran's claims has been raised, and the evidence is not cumulative or redundant of existing evidence.  The Board denied the Veteran's claims for service connection in June 2007 because there was no evidence of in-service disease or injury, prolonged lapses of time between service separation and earliest documentation of current disabilities, and no nexus opinions linking the conditions to service.  

The Board finds the lay evidence of record here to be probative on the issue of in-service incurrence.  Since the Board's June 2007 denial, the United States Court of Appeals for Veterans Claims (Court) has issued Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16  (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Here, at the July 2011 hearing the Veteran testified that he has experienced ongoing symptoms of his right leg, flat feet, and heart disorder since service.  He testified that he experienced chest pains during service and that he also injured his lower back and leg during service.  He also testified that he has had continuous symptoms and treatment for all three of his claimed disorders.  This evidence supports the Veteran's contentions of a continuity of symptomatology.  

These competent lay statements of the Veteran suggest that he first manifested a heart disorder, a right leg disorder, and flat feet while on active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, this new lay and other evidence indicates that these symptoms continued after service.  If this newly submitted lay evidence is presumed credible, see Justus, 3 Vet. App. at 512-13, the Veteran has submitted evidence that "indicates" that his right leg disorder, flat feet, and heart disorder "may be associated" with symptoms that developed and were observed during and after service.  As such, new and material evidence has been submitted and the Veteran's previously denied claims of entitlement to service connection for a right leg disorder, flat feet, and a heart disorder are reopened.  Shade, 24 Vet. App. at 119-21.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disorder; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for flat feet; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for heart disorder; to this extent, the appeal is granted.


REMAND

The claims of entitlement to service connection for a right leg disorder, flat feet, and a heart disorder have been reopened.  The Veteran is also seeking entitlement to service connection for a low back disorder.  The issue of entitlement to service connection for a back disorder has been addressed in the past by the RO and the Board (see decisions of January 2003, January 2004, the Board's decision of June 2007).  The RO decisions were vague in the identification of the part of the spine that was addressed, and the Board decision limited discussion to the cervical spine.  Hence, in this decision, the issue of entitlement to service connection for a low back disorder will be addressed as a new claim.  

In light of the evidence presented, additional development is necessary.  

First, efforts must be made to obtain all identified treatment records and the Veteran's personnel file.  The Veteran testified during his hearing that he received treatment at VA Medical Centers in Oklahoma, Florida, Ohio, Delaware, and Indiana.  Additionally, in a February 2008 VA outpatient note, the Veteran indicated he received treatment for his right knee at a VA in Virginia.  The claims file contains records from Ohio, Indiana, and Oklahoma.  Efforts should be made to obtain VA treatment records from Florida, Delaware, and Virginia.  38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, as previously stated, the Veteran's service treatment records have been lost.  Efforts should be made to obtain his personnel file.  A remand is necessary to attempt to obtain the VA records and the Veteran's 201 file.  

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

Here, the Veteran has not yet been afforded a VA examination for his claimed right leg, flat feet, heart disorder, or low back disorder.  Medical evidence of record indicates the Veteran has been treated for leg and knee pain, "chest pain since 1954," chronic lower back pain, chronic degenerative disc disease involving the lower thoracic spine, chronic ischemic heart disease, and flat feet with plantar fasciitis.  For all of these reasons, VA examinations are necessary to provide a nexus opinions.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain the Veteran's complete military personnel records (201 file) and make an attempt to obtain his service treatment records.  If no records can be located, a negative response is necessary and should be associated with the claims file, along with a memorandum of unavailability which describes efforts made to obtain said records.  . 

2.  Obtain any VA treatment records not already associated with the claims file, including any updated VA treatment records.  Requests should be made to VAMC in Oklahoma, Florida, Ohio, Delaware, Indiana, and Virginia.

If no records can be located, a negative response is necessary and should be associated with the claims file. 


3.  Afford the Veteran a VA examination for a right leg disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, including any neurological tests, should be accomplished.  

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's current right leg disorder, had its onset during service, or is in any other way causally related to his active service, to include the Veteran's account of injury during service; and,

b) that the Veteran's current right leg disorder is proximately due to or aggravated by the Veteran's low back or flat feet disorders.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  Afford the Veteran a VA examination for flat feet.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, including any neurological tests, should be accomplished.  

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's current flat feet disorder, had its onset during service, or is in any other way causally related to his active service; and 

b) that the Veteran's current flat feet disorder is proximately due to or aggravated by the Veteran's low back or right leg disorders.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  Afford the Veteran a VA examination for a heart disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current heart disorder had its onset during service, is in any other way causally related to his active service, or had an onset within one year of service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

6.  Afford the Veteran a VA examination for a low back disorder.

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner, including any neurological tests, should be accomplished.  

The examiner is requested to diagnose all applicable disabilities, review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's current low back disorder had its onset during service, or is in any other way causally related to his active service, to include the Veteran's account of injury during service; and,

b) that the Veteran's current low back disorder is proximately due to or aggravated by the Veteran's right leg or flat feet disorders.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


